            Case 1:18-cv-02940-CJN Document 12 Filed 07/18/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BSI AMERICA PROFESSIONAL
SERVICES, INC.
                                                      Civil Action No. 1:18-CV-02940 (CRC)
                   Plaintiff,

       v.

L. FRANCIS CISSNA, et al.,

                   Defendants.


                                   NOTICE OF DISMISSAL

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), this action is dismissed,

without prejudice, by the Plaintiff, BSI America Professional Services, Inc., in its entirety.



                                      Respectfully submitted,

Dated: July 18, 2019                  MORGAN, LEWIS & BOCKIUS LLP

                                      By:/s/ Eric S. Bord
                                          Eric S. Bord (DC Bar No. 429350)
                                          eric.bord@morganlewis.com
                                          Daniel D. Schaeffer (DC Bar No. 888208991)
                                          daniel.schaeffer@morganlewis.com

                                      1111 Pennsylvania Avenue, NW
                                      Washington, DC 20004
                                      Telephone:     +1.202.739.3000
                                      Facsimile:     +1.202.739.3001

                                      Attorneys for Plaintiff
